DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/21have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is patentable over the cited references because the cited references, whether considered alone or in combination, do not teach or suggest every feature that is claimed. For example, Applicant respectfully argues cited references do not teach or suggest one or more processors configured to execute instructions stored in a memory to “receive, from the E-UTRAN, when the bandwidth reduced low complexity UE is in the RRC connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE, a message initiating RRC connection release,” as claimed.  The Applicant states that, paragraph [0135] of Kim explicitly teaches an S cell can be added while the UE is in an RRC connected state (“The E-UTRAN may provide all system information associated with a related cell which is in an RRC CONNECTED state through a dedicated signal at the time of adding the S cells to the terminal that supports the carrier aggregation environment.”). In this regard, Kim teaches releasing the S cell, but does not teach or suggest releasing the RRC connection, which is handled by the P cell. In fact, Kim teaches that the RRC connection is maintained in view of the disclosure that the RRC connection reconfiguration message is used for releasing the S cell. Applicant respectfully notes an RRC connection can be released using the so-called ‘RRC connection release’ message (also referred 
The Examiner respectfully disagrees.  
Kim teaches explicitly  “The E-UTRAN may provide all system information associated with a related cell which is in an RRC_CONNECTED state through a dedicated signal at the time of adding the S cells to the terminal that supports the carrier aggregation environment. A change of the system information may be controlled by releasing and adding the related S cell and in this case, the RRC connection reconfiguration (RRCConnectionReconfigutaion) message of the upper layer may be used”.
The Applicant argues that “The ‘RRC connection reconfiguration’ message used in Kim (or ‘RRCConnectionReconfiguration’) does not release or initiate release of the RRC connection. By contrast, as the name clearly suggests, the “RRC connection reconfiguration’ message merely reconfigures an active RRC connection (or some aspects thereof) without actually releasing it” . The Examiner respectfully disagree.  The purpose of the RRCConnectionReconfiguration is to modify an RRC connection, e.g. to establish/ modify/ release RBs, to perform handover, to setup/ modify/ release measurements, to add/ modify/ release SCells.   Furthermore, as part of the procedure, NAS dedicated information may be transferred from E-UTRAN to the UE.
Therefore, the Applicant’s argument in view of and based on the obviousness rejection is untenable.
Additionally, Applicant argues that Kim also explicitly teaches that system information is acquired via the P cell (see paragraph [0134]: “the terminal may ... use only the P cell to acquire the system information”). Kim does not teach or suggest releasing the P cell which controls the RRC connection (see paragraph [0134]: “the P cell means a cell which becomes the center of control associated communication among serving cells’). Therefore, Applicant respectfully submits Kim does not teach or suggest the features that are not disclosed in Lee.
However, The Examiner respectfully disagree. The claims are direct towards a E-UTRAN. As one of ordinary skill in the art would agree, E-UTRAN is a based on an entire architecture versus a specific cell. Therefore, the Applicant’s argument is untenable.
To assist the Applicant going forward the Examiner has provided further references for the Applicant to consider based on the following.  
First, the claim(s) as written disclose at least :
establish a Radio Resource Control (RRC) connection with the E-UTRAN to enter an RRC connected mode
receive, from the E-UTRAN, when the bandwidth reduced low complexity UE is in a Radio Resource Control (RRC) the RRC connected mode and 
when a change in at least a part of system information is required for the bandwidth reduced low complexity UE, 
a message initiating RRC connection release
For the sake of clarity and further understanding. The Examiner cites the Applicant’s original disclosure.
[0064 ]In another option, it may be possible to force a communication device operating in the RRC_CONNECTED to obtain the system information by releasing the communication device's RRC connection. This may be beneficial if, for example, there is no ongoing data transmission to this communication device (thus the risk of data loss is kept minimal). Once its RRC connection is released, the communication device proceeds to read the system information transmitted via the broadcast channel (as per default procedure).
[0136]  Option3: Release RRC connection If there is no ongoing data transmission to a UE, then another possible choice is to release this UE, hence the UE will read the system information via broadcast channel. 
In the event that the Examiner has overlooked support or has misinterpreted the disclosure, the Applicant is invited to be as specific as possible for the sake of clarity of record and direct the Examiner to the exact location(s) in the original disclosure to guide an alternate interpretation.  It appears from the Applicant’s admission in at least 0064 that the Applicant is fully aware of the claim being directed towards a default RRC procedure. In other words, the Applicant is clearly claiming what is already known or obvious in the art.
The Examiner further submits additional evidence for the Applicant’s consideration that the primary feature -  triggering system information following a connection release was already known in the art. The Applicant is respectfully invited to consider the art noted below when considering a response.
Vaittinen et al. US Patent Pub. No.: 2006/0007877 A1 teaches in at least the claim(s) 
receiving at least minimum system information necessary to perform the transition in an uninterrupted manner, wherein said system information is sent to the mobile terminal automatically, and may additionally be sent to the mobile terminal upon request of the mobile terminal, sending a release indication to the mobile terminal, in order to notify the mobile terminal that the circuit switched connection will be released, starting a timer substantially when the release indication is sent, and employing the system information to transition from the dual mode to the single mode in the uninterrupted manner if the timer has not expired.
2. The method of claim 1, wherein the release indication is sent separately from the system information.
Pretrovic et al. US Patent Pub. No.: 2010/0022250 A1 teaches in at least 0034 that  
“ Similar to the hard-handover, system information can be acquired only after reception of [E-RRC] E-RRC CONNECTION RELEASE message…”.
Jeong et al. 2013/0258888 A1 teaches in at least 0065 -0080 that “… [0066] In step 504, the UE receives from the eNB a command message for commanding to switch to the 2G/3G legacy system, for the CSFB process. The message used in this process may include a Radio Resource Control (RRC) Connection Release message. The UE switches to the relevant cell using the information (e.g., cell information of a 2G or 3G network) contained in the command message, and performs an initial access process (physical frequency channel synchronization).
Thereafter, in step 506, the UE receives and stores key system information (e.g., Master Information Blocks (MIBs) and Scheduling Blocks (SBs)). The key system information may include the number of SIBs broadcasted from the system, transmission scheduling information…”(e.g., channel positions in the time and frequency domains), and a value tag indicating whether SIBs are modified.
The rejection is maintained as proper and made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US Patent Pub. No.: 2014/0098761 A1, hereinafter, ‘Lee’ in view of  Kim et al. US Patent Pub. No.: 2016/0269885 A1, hereinafter, ‘Kim’.
 Consider Claims 1,2 Generic Apparatus corresponding to the UE of Claim 1, 3  and 4, methods of corresponding UE of Claim 1, Lee teaches  a bandwidth reduced low complexity user equipment (UE) for communicating with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the bandwidth reduced low complexity UE comprising: a transceiver(e.g., see at least 120 of figure 1); a memory storing instructions(e.g., see memory 130 and 132 of figure 1); and one or more processors (e.g., see at least processor 118 in at least figure 1)configured to execute the instructions to: receive, using dedicated signaling, when the bandwidth reduced low complexity UE) (e.g., see at least the LC-MTC device described with respect to at least 0067, 0071, 0077, 0081, 0194-0196, 0267-0268, and 0277-0284) is in a Radio Resource Control (RRC) connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE(e.g., see at least 0199 - In another example embodiment, the information contained in LC-SIB may include random access channel (RACH) configuration information. Both RACH and physical RACH (PRACH) common configuration may be needed for an LC-MTC device to initiate connection establishment with the network- and 0267 - The WTRU may consider the C-RNTI valid between long DRX and sleep cycles and between transitions from RRC_IDLE to RRC_CONNECTED mode for data transfer. In an embodiment, the WTRU may consider the C-RNTI valid between cell re-selection or cell re-establishment in RRC_IDLE mode and handover in RRC_CONNECTED mode), as part of an E-UTRAN initiated procedure, at least one system information block (SIB) which contains information related to accessing a cell of the E-UTRAN(e.g., see at least 0195 - In an example, an LC-SIB may be a signaling message, (for example, radio resource control (RRC) message), transmitted in a predefined frequency and time location.- 0067 - The RRC paging message may include individual WTRU indications or identities for specific WTRUs being paged for connection initiation, and/or may include common indications for changes to certain system information, including changes to system information blocks (SIB) and information related to earthquake and tsunami warning systems (ETWS), commercial mobile alert systems (CMASs) and extended access barring (EAB). ).
  	However, Lee does not specifically teach establish a Radio Resource Control (RRC) connection with the E-UTRAN to enter an RRC connected mode; and Receive from the E-UTRAN. when the bandwidth reduced low complexity UE is in the RRC connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE. a message initiating RRC connection release.
 	In analogous art, The E-UTRAN may provide all system information associated with a related cell which is in an RRC_CONNECTED state through a dedicated signal at the time of adding the S cells to the terminal that supports the carrier aggregation environment. A change of the system information may be controlled by releasing and adding the related S cell and in this case, the RRC connection reconfiguration (RRCConnectionReconfigutaion) message of the upper layer may be used. The E-UTRAN may perform having different parameters for each terminal rather than broadcasting in the related S cell.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646